Case 1:18-cr-10450-MLW Document 383 Filed 10/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

)
)
Vv. ) Cr. No. 18-10450-MLW
)
ERICK LOPEZ FLORES, )
HENRI SALVADOR GUTIERREZ, }
ELISEO VAQUERANO CANAS, )
JONATHAN TERCERO YANES, )
MARLOS REYES, and )
DJAVIER DUGGINS, )
Defendants. )

ORDER

 

WOLF, D.J. October 22, 2020

For the reasons discussed in court at the October 23, 2020
conference, it is hereby ORDERED that:

1. Defendant Henri Salvador Gutierrez's Motion for
Injunctive Relief (Dkt. No. 349) is DENIED without prejudice.

2. Salvador Gutierrez's Motion for Further Extension of
Time to File a Motion to Suppress (Dkt. No. 367) is ALLOWED.
Salvador Gutierrez shall file his motion to suppress, and any other
defendant shall file any related motion in limine, by November 2,
2020. The government shall respond by November 16, 2020. Any
reply shall be filed by November 23, 2020.

3. The October 29, 2020 hearing is CANCELLED.

4, Criminal Justice Act counsel shall be appointed to
advise Salvador Gutierrez before the court questions Salvador

Gutierrez and his attorney George G. Gormley concerning whether
Case 1:18-cr-10450-MLW Document 383 Filed 10/23/20 Page 2 of 2

Mr. Gormley has a conflict of intérest relating to the mail sent
to Salvador Gutierrez on counterfeit stationery.

5s Counsel for each of the defendants and the government
shall confer and report, jointly if possible, by October 27, 2020,
concerning whether they propose any amendments to the Protective
Order (Dkt. No. 55) or any protocols regarding it that they request
the court adopt.

6. If a party wishes to move for extension of time to make
any submission, he shall do so at least three business days prior
to the deadline for that submission.

dae The parties shall order the transcript of the October

22, 2020 conference on an expedited basis.

 

UNITED STATES DISTRICT JUDG
